internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number cc corp - plr-130646-02 date date parent distributing controlled sub business a business b business c industry ab government agency rules agreement e date date date plr-130646-02 x dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below summary of facts parent is the publicly held parent of a consolidated_group distributing is a wholly owned subsidiary of parent that conducts business a business b and business c all of which are located within industry ab parent also owns all of the outstanding sub stock we have received financial information indicating that each of business a and business c as operated by distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing is subject_to regulation by government agency government agency has promulgated new rules relating to industry ab by enacting the rules under the rules business a will remain regulated but business b and business c will be open to competition the rules require that all competitive businesses operated by distributing be separated from its noncompetitive businesses the rules do not permit such a separation to be made by a transfer to a distributing subsidiary distributing and government agency have executed agreement e which provides that distributing will separate its regulated businesses from its unregulated businesses agreement e specifically requires distributing to transfer its business b and business c assets to respective direct subsidiaries of parent by date distributing proposes to divest itself of both business b and business c the distribution of business b was the subject of a private_letter_ruling issued by this office on date as modified by a supplemental ruling issued on date proposed transaction to effect the separation of business c distributing has proposed the following series of steps collectively the proposed transaction i distributing will transfer its business c assets to newly formed controlled in exchange for al of controlled’s stock and the assumption by controlled of the liabilities plr-130646-02 associated with the business c assets the contribution ii distributing will distribute all of the stock of controlled to parent the distribution iii controlled will merge with and into sub the merger distributing intends as part of the proposed transaction to enter into a purchase agreement with parent whereby distributing will purchase x from parent agreement in addition parent and sub will enter into a purchase agreement whereby parent will purchase x from sub for the purpose of fulfilling a part of the agreement obligation agreement representations the taxpayer has submitted the following representations in connection with the proposed transaction a no part of the consideration to be distributed by distributing will be received by parent as a creditor employee or in any other capacity other than that of a distributing shareholder b the five years of financial information submitted on behalf of distributing represents the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted c the five years of financial information submitted on behalf of controlled represents the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d following the transaction distributing and controlled or its successor will each continue the active_conduct of its business independently and with its separate employees except that during a period of transition distributing and controlled may share the services of certain employees to the extent some business c assets are relocated to sub before all assets are so relocated once all business c assets have been transferred to sub it is contemplated there will be no shared employees e the distribution is motivated in whole or substantial part by the corporate business_purpose of separating its regulated and unregulated businesses as required by the rules f except for the merger there is no plan or intention by parent to sell plr-130646-02 exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled or its successor after the transaction g there is no plan or intention by either distributing or controlled or its successor directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h except for the merger there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business i the total fair_market_value of the assets transferred to controlled by distributing will equal or exceed the amount of the liabilities assumed as determined under sec_357 of the internal_revenue_code by controlled j the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred k no intercorporate debt will exist between distributing and controlled at the time of or after the distribution l immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d m payments made in connection with all continuing transactions between distributing and controlled or its successor will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n no two parties to the transaction are investment companies as defined in sec_368 and iv o the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either distributing stock or controlled stock entitled to vote or percent or more of the total value of shares of all classes of either distributing or controlled stock p the merger will qualify for nonrecognition treatment pursuant to plr-130646-02 sec_368 rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of the assets received by controlled in the contribution will equal the basis of the assets in the hands of distributing sec_362 the holding_period of each asset received by controlled will include the holding_period of that asset in the hands of distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of parent on its receipt of controlled stock in the distribution sec_355 the aggregate basis of the distributing and controlled stock in the hands of parent after the distribution will equal parent’s basis in the distributing stock held immediately before the distribution sec_358 allocated between the distributing stock and controlled stock in proportion to fair_market_value of each immediately after the distribution in accordance with sec_1_358-2 of the income_tax regulations sec_358 and c the holding_period of the controlled stock received by parent will include the holding_period of the distributing stock on which the distribution is made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 plr-130646-02 caveats we express no opinion on the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations including the consolidated_return_regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is given on whether the merger qualifies as a reorganization under sec_368 or a d the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of these materials submitted in support of this request for rulings verification of this information may be required as part of the audit process procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely richard k passales senior counsel branch office of associate chief_counsel corporate
